Citation Nr: 0706984	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-13 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran had active duty from January 1967 to May 1967, 
and subsequent periods of active duty for training and 
inactive duty for training in the Army Reserves, including a 
period of inactive duty for training from May 16, 1975, to 
May 18, 1975, and active duty from February 1991 to March 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), which confirmed and continued a 
previous denial of service connection for a low back 
disability.  During the course of the appeal, jurisdiction 
over the veteran's claims file was permanently transferred to 
the RO in Oakland, California.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in April 2004, the veteran indicated that 
he wished to testify at a hearing at the RO.  He subsequently 
submitted a statement in August 2006, wherein he withdrew his 
hearing request.  Therefore, the Board finds that there is no 
hearing request pending at this time.  See 38 C.F.R. 
§ 20.702(e) (2006).

The issue of entitlement to service connection for low back 
disability is being reopened and REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The agency of original jurisdiction (AOJ) denied 
entitlement to service connection for low back injury in a 
December 1983 rating decision.  The veteran did not appeal 
the decision.

3.  The evidence received since the December 1983 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for low back disability.


CONCLUSIONS OF LAW

1.  The December 1983 decision that denied entitlement to 
service connection for low back injury is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2006).

2.  The evidence since the December 1983 rating decision, 
which denied to service connection for low back injury is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for 
low back disability, any error by VA in complying with the 
requirements of VCAA is harmless.  As noted above, the 
underlying claim of service connection is being REMANDED to 
the AMC for further development.


II.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the December 1983 rating decision, which 
denied service connection for low back injury, the evidence 
of record consisted of the veteran's service medical records, 
private medical records from September 1975 to November 1975, 
VA outpatient treatment records dated June 1983, and results 
from an August 1983 VA examination.  

In the December 1983 rating decision, the RO determined that 
service connection was not warranted for a low back injury.  
The RO noted that the veteran's service medical records 
documented an incident during a period of inactive duty for 
training in May 1975 in which the veteran incurred a 
concussion with cervical sprain and a lower back injury.  It 
was noted that, after the accident, the veteran was seen 
multiple times for complaints of neck pain and limitation of 
motion of the cervical spine; however, there were no 
complaints of low back pain following the injury.  The RO 
concluded that, because the August 1983 VA examination 
revealed no current back disability, the veteran's service 
injury was acute and transitory with no residuals.  The 
veteran was notified of the denial in a December 1983 letter, 
which also included notice of his appeal rights, but he did 
not appeal the decision.  Thus, it is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

Based upon the evidence of record, the Board finds that the 
veteran has submitted new and material evidence to reopen the 
claim for service connection for low back disability.  The 
veteran has submitted additional private treatment records 
that reflect a current low back disability.  More 
importantly, the veteran submitted a February 2003 private 
medical statement, which contains language suggesting that 
the veteran's current low back disease may be a progression 
of the back injury sustained in May 1975.  Thus, the claim is 
considered reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for low back disability is reopened.  
To this extent only, the benefit sought on appeal is granted.




REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for low back 
disability.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran contends that his current low back disability is 
related to the back injury sustained in May 1975.  As noted 
above, he submitted a February 2003 letter from a private 
physician in support of his claim.

In a May 1975 accident report, it is noted that while the 
veteran was participating in inactive duty training, a hand 
grenade simulator exploded near him, momentarily causing him 
to lose his sense of direction and fall down a fifteen foot 
deep bank.  The veteran landed on the back of his head, 
incurred a cervical sprain with concussion, and also suffered 
injuries to his neck and lower back.  

The Board notes that in the October 2003 rating decision, the 
RO denied reopening the veteran's claim of entitlement to 
service connection for low back disability because the new 
evidence did not show that the disability was either occurred 
in nor was caused by service.  The RO explained that the 
evidence of record does show the veteran incurred a low back 
injury in service; however, the veteran failed to show 
continuing low back problems after discharge from service.  
The RO further added that the VA examination conducted in 
April 2003 revealed no association between the veteran's 
current low back condition and his military service.   

Post service medical records reflect continuing complaints 
and treatment for a low back disability.  In 1998, a lumbar 
laminotomy and decompression of the L4-5 and L5-S1 with 
diskectomy was performed.  In February 2003, the veteran 
submitted a private medical statement wherein the physician 
attributed the veteran's low back disability as a 
"progression" of his May 1975 training accident.  In the 
April 2003 VA examination report, the examiner indicated that 
the veteran was "probably suffering from arthritic changes 
of the cervical and lumbar spine . . . ."  However, the VA 
examiner did not discuss the February 2003 private medical 
opinion, and more importantly, did not offer an opinion as to 
the relationship, if any, between the low back disability and 
the May 1975 inactive duty training accident.  

In light of the documented in-service, the recent medical 
treatment records showing a current back disability, and the 
February 2003 opinion letter from a private physician, the 
Board finds that another VA examination is necessary to 
clarify both the nature and the etiology of the veteran's low 
back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all health 
care providers where he has received recent 
treatment for his low back disability.  After 
receiving this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of all 
related medical records (unless the 
identified records are already associated 
with the claims file).  Regardless of whether 
or not the veteran responds, the RO should 
obtain his most recent VA treatment records.

2.  The RO should make arrangements for the 
veteran to be afforded an examination to 
determine the nature and likely etiology of 
the low back disability.  The claims folder 
must be provided to the examiner for review 
in conjunction with the examination.  All 
studies or tests deemed necessary by the 
examiner should be performed.  The examiner 
should also conduct a thorough examination of 
the veteran's back, and provide a diagnosis 
for any pathology found.  As to any 
disability found on examination, the examiner 
should be asked to indicate whether is it at 
least as likely as not that such disability 
is related to military service, to include 
the May 1975 back injury during weekend 
inactive duty training.  Any and all opinions 
expressed must be accompanied by a complete 
rationale.  The examiner should discuss any 
pertinent medical opinions that have been 
previously offered regarding the etiology of 
the veteran's low back disability, expressing 
agreement or disagreement therewith and 
giving reasons for such agreement or 
disagreement.

3.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought on 
appeal remains denied, the RO should issue a 
Supplemental Statement of the Case (SSOC), 
and the veteran and his representative should 
be afforded time in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


